Exhibit 10.59
 
 
[lbt1.jpg]
Location Based Technologies
PocketFinder Rev B


 
 


 

Prepared by Rod Landers
Spectrum Design Solutions, Inc.
April 19, 2010
 [ex10-590.jpg]

 
1

--------------------------------------------------------------------------------


 
Table of Contents
 
 
Executive Summary
3    
Non-Recurring Costs
3    
Technical Approach
4    
Statement of Work
4    
Phase 1: Product Requirements (Not Quoted)
4    
Phase 2: Preliminary Design and Alpha Prototype Build
4    
Phase 3: Detailed Design and Beta Prototype Build
5    
Phase 4: Pilot Production
5    
Phase 5: Production
5    
Milestones
6    
Deliverables
6    
Key Assumptions
6    
Project Authorization
7



2

--------------------------------------------------------------------------------


 
Executive Summary
 
Location Based Technologies, (LBT) is in the pre-production stage of
manufacturing PocketFinder® personal locators. PocketFinders are small personal
location devices designed to give parents, guardians and pet owners peace of
mind. Utilizing the U.S. Department of Defense's multi-billion dollar Global
Positioning System (GPS) satellites and existing wireless technology, their team
of engineers have developed technology which allows their network of members to
locate anyone carrying their device, whether that person is inside of a
building/structure or outdoors (Systems and Method Patent pending).
 
LBT has found out that their first revision of their device will not pass
PTCRB  without considerable effort and time.  Therefore, LBT has approached
Spectrum Design Solutions, (Spectrum) to design a drop in replacement
electronics board, which will use modules from ublox that are
pre-certified.  This will make the overall certification process much shorter
and cost effective.  Additionally, this will leverage existing Spectrum IP that
has been deployed in the field already, and therefore will reduce overall risk
given the timeline that LBT has asked Spectrum to follow.
 
LBT has already purchased a license to access Spectrums IP library, and Spectrum
has started incorporating that IP in to a redesigned electronics
board.  Additionally, Spectrum has done an antenna analysis and has prototyped
some possible antenna configurations that may meet the needs of LBT.  The
analysis and prototyping efforts have yielded some promising results, however,
at this time Spectrum does not warrant that the device will perform on all four
GSM bands.
 
For a detailed explanation of the costs and dates below, please refer to the
project plan.
 
Non-Recurring Costs
 
Phase Description
Projected Cost
Delivery Date
Product Definition
N/A
N/A
Alpha Design
$184K
2/5/2010
Beta Design
$103K
3/24/2010
Pilot Production Support
$31K
5/26/2010
Production Support
$6k
6/16/2010

 
3

--------------------------------------------------------------------------------


 
Technical Approach
 
Spectrum intends on modifying an existing reference design to meet the needs of
the PocketFinder project.  The following things will need to be done to the
design;
 
1)  
Switch out the existing GSM radio to the LEON-100 from ublox.

 
2)  
Add the USB charging building block IP.

 
3)  
Modify the antennae solution for the application.

 
4)  
Remove any components that are not needed.

 
5)  
Lay out the new PCB for the application.

 
6)  
Modify the software as needed for the application.

 
7)  
Test the resulting implementation.

 
Statement of Work
 
Phase 1: Product Requirements (Not Quoted)
 
This phase was covered in the support contract that preceded this design effort.
 
Phase 2: Preliminary Design and Alpha Prototype Build
 
Electrical engineers will design a printed circuit board that will be a drop in
replacement for the existing PocketFinder enclosure.  This board will utilize
the Spectrum building block IP to minimize design time and risk.
 
Software engineers will modify the device code as needed to satisfy the use
cases for the Alpha release.  Note that most of the interface change will
actually happen on the server side, and that LBT personnel will be responsible
for that change.
 
Alpha level prototype units (Qty 50) will be built and assembled for
integration, design verification, performance testing, and evaluation of product
features.  These units will be delivered to LBT for internal evaluation.
 
4

--------------------------------------------------------------------------------


 
Phase 3: Detailed Design and Beta Prototype Build
 
Any design issues discovered during the testing of the Alpha prototypes will be
integrated into the Beta design.  Software enhancements will be made based on
evaluation of the alpha units in addition to the anticipated beta functionality.
 
Beta level prototype units (Qty 50) will be built and assembled for integration,
design verification, performance testing, and evaluation of product
features.  These units will be delivered to LBT for possible external evaluation
and validation (Beta units).
 
Phase 4: Pilot Production
 
The transition of this product to manufacturing will start in the Beta phase or
earlier. Early involvement of the manufacturing team in the design process will
ensure thorough manufacturing preparation through the proper planning of
fabrication and assembly techniques and processes.
 
Minor changes and refinements will be made based on the findings of the Beta
prototypes. Final circuit board documentation and software binaries will be
handed over to the final manufacturer for their pilot run which will test the
readiness of the assembly line. Engineering definition for all purchased and
fabricated parts will be finalized and transferred to the CEM.
 
Certification testing will be performed on Pilot units.
 
Phase 5: Production
 
Spectrum will be available to provide “level of effort” support during
production.
 
5

--------------------------------------------------------------------------------


 
Milestones
 
Please see the project plan included in this quote package for milestones.
 
Deliverables
 
Please see the project plan included in this quote package for deliverables.
 
Key Assumptions
 
Spectrum has made the following key assumptions as part of the estimates and
schedule for the attached Microsoft Project Plan.  Changes to these assumptions
by either LBT or as discovered during the course of the program may impact the
cost basis and schedule of the plan.
 
1.  
Spectrum’s proposal assumes the start date of the project is the same as the
kick-off meeting.  Should client propose a different kick-off meeting date, the
completion date will move accordingly.

 
2.  
Spectrum assumes that weekly telecon meetings with client will be held to
maintain communications on program progress and issues.

 
3.  
Spectrum assumes that client will respond in a timely manner for the duration of
the program to maintain the program timeline.

 
4.  
Spectrum assumes that client team members will be available for scheduled review
sessions.  Review sessions will be held in Minneapolis.  No travel expenses are
included in this proposal.

 
5.  
Spectrum assumes that client will reimburse any travel expenses incurred during
the course of the project.  No travel expenses have been included in this quote.

 
6.  
Spectrum assumes that client will reimburse any expenses not accounted for in
the quote such as RF chamber time, and Certification costs.

 
7.  
Spectrum assumes that client will provide mechanical enclosures, batteries, and
power supplies for the prototypes.  Only materials for the printed circuit board
parts and assembly have been included in the quote.

 
6

--------------------------------------------------------------------------------


 
Project Authorization
 
Thank you for the opportunity to work with your company. Please sign below to
indicate your acceptance of the terms and authorized scope of work.
 
Spectrum Design Solutions
 

         
/s/ Rodney Landers
   
 
 
Proposal Author  Rodney Landers
Title VP of Technical Sales
   
 
 

 
Please check the boxes below to indicate which are approved by this signature.
 
oProduct Definition                                              oAlpha
Design                                   oBeta Design
 
oTesting and
Documentation                                                                              oProduction
Support
 


 


 


 
________________________________________________________
 
S I G N A T U R E                         T I T L
E                                D A T E
oCLIENT COPY                                        oSPECTRUM COPY
 
 
 
7

